PER CURIAM.
There is no merit in of the numerous which the defendant lias taken in this action. The defendant appeals from (1) an order of the Municipal Court denying an application for a reargument of a previous motion to open an alleged default. Such an order is not appealable, and the appeal is dismissed, with costs.
The defendant also appeals (2) from a “decision” denying a motion for an adjournment of the trial. An appeal can only be taken from a judgment or order. No appeal lies from a “decision” merely. This appeal is dismissed, with $10 costs.
*226•The defendant also appeals from (3) an order denying an application to open an alleged default. The defendant appeared by counsel upon the trial. There was no default, and consequently no appeal lies from this order.' This appeal is therefore dismissed, with $10 costs.
The defendant also appeals from (4) the judgment entered against him. The appeal is absolutely without merit, and the .judgment appealed from is affirmed, with costs.